Citation Nr: 9904079	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  91-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a left testicle disorder and 
residuals of a bladder injury due to VA treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a left arm disorder due to VA 
treatment.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) (previously 
38 U.S.C.A. § 351) for a left testicle disorder and residuals 
of a bladder injury due to VA treatment was initially denied 
by the RO in a November 1990 rating decision.  The claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a left arm disorder due to VA 
treatment was initially denied by the RO in a July 1995 
rating decision.

This case was remanded to the RO for further development in 
September 1991 and February 1997 and has since been returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran incurred no additional left testicle or 
bladder disability as a result of VA treatment.

3.  The veteran incurred no additional left arm disability as 
a result of VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left testicle disorder and residuals of a bladder 
injury due to VA treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 
(1998).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left arm disorder due to VA treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the 
veteran's claims are plausible and capable of substantiation 
and are therefore well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

The veteran underwent a VA hospitalization in April and May 
of 1984.  During this hospitalization, he underwent a left 
inguinal herniorrhaphy, with Bassini repair.  During the 
dissection and the operation, his bladder was inadvertently 
injured, and this was subsequently confirmed by some tissue 
diagnosis of a transitional cell epithelium and a cystogram, 
which revealed some extravasation of the bladder.  An 
intravenous pyelogram showed no damage to the ureters, and 
the veteran was treated with a Foley drainage catheter for 
one week.  A repeat cystogram revealed that there was no 
extravasation.  Subsequently, the veteran's Foley catheter 
was removed, and he was urinating well at discharge.  The 
veteran also underwent a left inguinal herniorrhaphy in June 
1984, and the report of this second VA hospitalization 
contains no information pertaining to the veteran's bladder 
or urination.  A July 1984 VA treatment record reflects the 
veteran's complaints of a painful and swollen left testicle.  
Upon examination, the left testicle was noted to be red, 
painful, and warm.

A VA hospital record from February 1987 indicates that the 
veteran was admitted with a three month history of left hand 
and finger pain, with no known trauma to the left hand.  A 
history of a myocardial infarction was noted.  He underwent a 
left upper extremity arteriogram and tolerated that procedure 
well.  A 1.8 centimeter aneurysmal dilation of the left 
subclavian artery distal to the thyrocervical trunk was 
noted, as was an intraliminal defect noted to probably 
represent a clot of the bifurcation of the ulnar and 
interosseous arteries.  Also, there appeared to be an 
intraluminal defect within the aneurysm itself, again 
representing a clot.  The veteran did well after an 
angiogram, without development of a femoral hematoma, and was 
discharged in good condition.  Later that month, he underwent 
a left subclavian aneurysmectomy and tolerated the procedure 
well, albeit with some postoperative numbness of the dorsum 
of the left thumb that was resolving at the time of 
discharge.

In January 1990, the veteran was treated at a VA facility for 
complaints of bilateral shoulder pain.  An examination of the 
left shoulder was normal, and an impression of impingement 
syndrome of the right shoulder was rendered.

The veteran underwent a VA peripheral nerves examination in 
February 1995.  An examination of the left upper extremity 
revealed some difference in the size of the musculature of 
the left upper extremity, as compared to the right.  However, 
this examination revealed symmetrical measurements above and 
below the elbow when comparing left to right.  An assessment 
of muscular strength in the intrinsic muscles of the left 
shoulder girdle revealed adequate strength, albeit diminished 
when compared to the right.  The veteran had a large lipoma 
that was four centimeters in diameter across the lateral 
margin of the left scapula.  Grip strength in the non-
dominant left hand was adequate but diminished compared to 
the right hand.  Some evidence of malingering was noted upon 
testing.  Deep tendon reflexes were noted to be diminished in 
the biceps and triceps of the left arm.  An examination of 
the genitourinary system revealed a normal-appearing 
circumcised male phallus.  The scrotal contents of the right 
scrotum were normal, without evidence of hernia.  In the left 
scrotum, there was a small atrophic testicle.

In rendering an assessment, the examiner indicated that there 
was no evidence of organic disease, except for atrophy of the 
left testicle.  The examiner also indicated that the veteran 
had adequate functioning of the left upper extremity, 
although it was still less than that of the dominant right 
upper extremity.  Additionally, the examiner noted that 
benign prostatic hypertrophy might be causing the veteran's 
urinary symptoms, with increased frequency, urgency, and 
nocturia.  The examiner also rendered an assessment of sexual 
dysfunction and noted that this was more likely to be related 
to benign prostatic hypertrophy or vascular disease than to 
trauma of the bladder.  

The veteran's claims file was reviewed by a Veterans Benefits 
Administration (VBA) doctor in May 1995.  Specifically, this 
doctor reviewed the veteran's VA hospital records from 1984 
and 1987.  In a report, she commented that the examiner who 
examined the veteran in February 1995 found no surgical 
residuals from the veteran's May 1984 bladder injury.  She 
also indicated that the examiner identified left testicle 
atrophy but did not attribute this finding to the veteran's 
inguinal herniorrhaphies.  Additionally, she noted that left 
arm dysfunction due to left subclavian aneurysm surgery was 
not found, and she indicated that the veteran's claimed 
sexual dysfunction was not attributed to any surgeries.  
Overall, this doctor concluded that no residuals from the 
veteran's claimed "problems" were identified.

In a January 1996 statement, Ronald R. Hopkins, D.O., noted 
that the veteran's left testicular atrophy "could possibly" 
be due to complications from his left inguinal herniorrhaphy.  
Dr. Hopkins also indicated that the veteran's intermittent 
urinary incontinence "could possibly" be due to 
complications from his right herniorrhaphy and subsequent 
bladder injury.

During his February 1996 VA hearing, the veteran complained 
of increased bladder problems following his May 1984 surgery, 
and he contended that his left testicle began to swell 
following his June 1984 surgery.  He also reported decreased 
strength in his left arm.  

In a March 1996 statement, Dr. Hopkins clarified that the 
veteran's left and right inguinal herniorrhaphies were "the 
proximate cause" of his left testicular atrophy and 
intermittent urinary incontinence.

A May 1997 VA examination report indicates that the veteran's 
sexual dysfunction "may not necessarily be due to testicular 
injury."  The examiner suggested urodynamics for the 
veteran's incontinence, but he refused that recommendation.

In July 1997, the veteran underwent a VA neurological 
examination.  This examination revealed no neurologic 
dysfunction or muscle wasting of the left upper extremity, 
and the impression was suspect claudication of the left upper 
extremity secondary to circulatory insufficiency, possibly 
due to intermittent collapse of the left subclavian graft due 
to its age of ten years or a left subclavian clot.  

The veteran also underwent a VA bladder and prostate 
examination in April 1998.  The examiner noted that the 
veteran refused urodynamic testing, which "would clarify 
[the] nature of incontinence and guide possible treatment."  
The examiner reviewed the veteran's claims file and indicated 
that the veteran's hernia repair did not contribute to his 
bladder dysfunction.  The examiner also noted that it could 
not be determined whether sexual dysfunction could be 
attributed to the bladder because the veteran refused 
testing. 

During his November 1998 VA video conference hearing, the 
veteran reasserted that his urinary incontinence resulted 
from his 1984 bladder injury.  He also contended that he 
"lost" his left testicle as a result of his second surgery 
in 1984.  Additionally, he related his left arm disability to 
VA aneurysm surgery.  

In this case, the Board observes that the veteran sustained 
an injury to the bladder during his May 1984 VA 
hospitalization, and he was treated for left upper extremity 
symptomatology during his February 1987 VA hospitalizations.  
The question, however, is whether the veteran sustained 
additional disability as a result of such hospitalizations.

In this regard, the Board has considered the statements from 
Dr. Hopkins, who asserted that the veteran's left and right 
inguinal herniorrhaphies were "the proximate cause" of his 
left testicular atrophy and intermittent urinary 
incontinence.  However, there is no indication from these 
statements that Dr. Hopkins reviewed the veteran's VA 
hospital records or the other records contained in the 
veteran's claims file.  By contrast, the VA doctor who 
provided an opinion regarding the veteran's claims in May 
1995 found no residuals from the veteran's 1984 and 1987 
surgeries, and this doctor indicated that she had reviewed 
the veteran's claims file.  Similarly, the VA examiner who 
examined the veteran in April 1998 reviewed the veteran's 
claims file but found that the veteran's hernia repair did 
not contribute to his bladder dysfunction.  This examiner was 
not able to provide an opinion as to the etiology of the 
veteran's sexual dysfunction, as the veteran refused 
urodynamic testing.  In regard to the issue of whether the 
veteran incurred additional left testicle and bladder 
disability as a result of VA treatment, the Board attaches 
more weight to the opinions of the VA doctors, as those 
doctors had an opportunity to review the veteran's claims 
file prior to rendering their opinions, than to the 
statements of Dr. Hopkins.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board also observes that Dr. Hopkins did not comment on the 
etiology of the veteran's claimed left arm disability, but 
the VA doctor who provided an opinion in May 1995 indicated 
that such disability was not a residual of VA surgery.

The Board has also considered the veteran's lay contentions 
in this case, as indicated during his February 1996 VA 
hearing and his November 1998 VA video conference hearing.  
However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise to 
render a competent opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board has considered all of the evidence of 
record but finds that the veteran incurred no additional left 
testicle or bladder disability as a result of VA treatment.  
Similarly, the Board finds that the veteran incurred no 
additional left arm disability as a result of VA treatment.  
As such, it is the conclusion of the Board that the 
preponderance of the evidence is against his claims of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998).  In reaching this conclusion, the Board 
has considered the doctrine of reasonable doubt, as set forth 
in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a left testicle disorder and residuals 
of a bladder injury due to VA treatment is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a left arm disorder due to VA 
treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

